Citation Nr: 0741007	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  06-15 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from January 4, 2000 to July 12, 2000 and from January 21, 
2003 to January 30, 2004.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO) which denied the veteran's claim 
of entitlement to service connection for PTSD.  The veteran 
filed a notice of disagreement (NOD) in regards to the 
October 2005 decision, requesting review by a decision review 
officer (DRO).  The DRO conducted a de novo review of the 
claim and confirmed the RO's findings in an April 2006 
statement of the case (SOC).  The appeal was perfected with 
the timely submission of the veteran's substantive appeal in 
May 2006.


FINDING OF FACT

Prior to the promulgation of a decision, the Board received a 
request from the veteran that her appeal be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been 
met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent law and regulations

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2007).  Withdrawal may be made by the veteran or by his or 
her authorized representative.  38 C.F.R. § 20.204 (2007).



Discussion

In a statement to the Board dated September 19, 2007, the 
veteran specifically stated that she wished to withdraw her 
pending appeal of entitlement to service connection for PTSD.  
She has not since indicated that she wishes the appeal to be 
reinstated.

The veteran has withdrawn this appeal.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is therefore dismissed.


ORDER

The appeal is dismissed.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


